DETAILED ACTION
Response to Amendment/Argument
This office action is in response to communication received on 12/29/2021. The response presented amendment to claims 1, 3, 17 and 24. Claims 2, 9-14, 18 and 20-21 are cancelled. 
Applicant’s arguments, see pages 7-8, with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  
Allowable Subject Matter
Claims 1, 3-8, 15-17, 19, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20060201237 A1, US 20100300195 A1 and US 20020005098 A1.
US 20060201237 A1 discloses a sharpness tester for testing the sharpness of a blade. The tester has a blade holder 19 and a mounting arrangement 21, 22 for mounting a cuttable material 20. The blade holder 19 is mounted by a carriage 18 which is moveable on a track 14 so that the blade can move relative to the material 20 and contact the material. A linear distance measuring device and a force measuring device 21 enable the tester to determine the force required by part of the blade B to cut the material 20.
US 20100300195 A1 discloses an apparatus and a method of using the apparatus for measuring the cut resistance of polymeric and elastomeric materials having specimen holding and tensioning devices arranged on a common axis; a blade cutting device located orthogonally to the axis of the first and second specimen tensioning devices and a cutting block assembly 
US 20020005098 A1 discloses  an apparatus for and method of sharpening at least one knife which orbits along an endless path about a predetermined axis and the sharpening of which necessitates an adjustment relative to at least one sharpening tool adjacent said path, comprising the steps of: monitoring the magnitude of torque which is required to orbit the at least one knife about said axis at a predetermined speed; and adjusting the at least one knife relative to the at least one sharpening tool in response to departures of the magnitude of monitored torque from a predetermined range of acceptable magnitudes.
The references separately or in combination do not appear teach the strip material is in the form of a tape held under tension between powered spools in combination with the specific details of claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861